Citation Nr: 0903704	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  07-27 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an effective date prior to January 9, 
2002, for the grant of service connection for chronic fatigue 
with depression and dysthymia.  

2.  Entitlement to an effective date prior to May 23, 2002, 
for the grant of service connection for diabetic enteropathy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from May 1967 to May 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of October 2006 and December 2007 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Reno, Nevada.                   

In November 2008, while sitting at the RO in Reno, Nevada, 
the veteran testified at a videoconference hearing before the 
undersigned.  Prior to the hearing, he submitted a statement 
in support of his claims.  The veteran waived the right to 
have the statement initially considered by the RO.  38 C.F.R. 
§ 20.1304(c) (2008).  A transcript of the hearing is 
associated with the veteran's claims folder.  

The issues of entitlement to service connection for chronic 
fatigue and chronic diarrhea were originally developed for 
appellate review.  In a November 2005 decision, the 
aforementioned issues were remanded by the Board for 
additional development.  However, service connection for 
diabetic enteropathy (claimed as chronic diarrhea), effective 
from May 23, 2002, was ultimately granted by the RO in an 
October 2006 rating action.  In addition, by a December 2007 
rating action, the RO granted service connection for chronic 
fatigue with depression and dysthymia, effective from January 
9, 2002.  Therefore, these service connection issues are no 
longer before the Board.  Nevertheless, as the veteran has 
perfected timely appeals as to the effective dates assigned 
for these disabilities, the claims for earlier effective 
dates for the grant of service connection are before the 
Board for appellate consideration.    

The veteran is currently in receipt of a total disability 
evaluation based on individual unemployability (TDIU).  That 
is, he has been found unemployable due to the totality of his 
service-connected disabilities and is in receipt of a 100 
percent disability evaluation.  See 38 C.F.R. §§ 3.340, 
3.321, 4.16(a).    


FINDINGS OF FACT

1.  On January 9, 2002, the RO received the veteran's claim 
of entitlement to service connection for diabetes mellitus.     

2.  By a rating action, dated on May 20, 2002, the RO granted 
service connection for diabetes mellitus associated with 
herbicide exposure, effective from July 9, 2001; the RO 
subsequently changed the effective date for the grant of 
service connection to May 8, 2001, the effective date for 
which diabetes mellitus was added to the list of presumptive 
diseases in connection with herbicide exposure.

3.  On May 23, 2002, the RO received the veteran's claim of 
entitlement to service connection for chronic diarrhea, as 
secondary to his service-connected diabetes mellitus.  

4.  On June 19, 2002, the RO received the veteran's claim of 
entitlement to service connection for chronic fatigue, as 
secondary to his service-connected diabetes mellitus.  

5.  By a January 2003 rating action, the RO granted the 
veteran's claim of entitlement to service connection for 
hypertension with coronary artery disease, effective from May 
8, 2001; the RO noted that the veteran's service-connected 
coronary artery disease included symptoms of fatigue.  

6.  In a June 2006 rating action, the RO granted service 
connection for diabetic enteropathy (claimed as chronic 
diarrhea), effective from June 30, 2003; the RO subsequently 
changed the effective date for the grant of service 
connection to May 23, 2002.  

7.  There is no evidence that could reasonably be interpreted 
as reflecting an intent to file a claim of entitlement to 
service connection for diabetic enteropathy prior to May 23, 
2002; the overwhelming preponderance of the evidence is 
against .a diagnosis of diabetic enteropathy prior to January 
2006.  

8.  By a June 2006 rating action, the RO granted service 
connection for chronic fatigue with depression and dysthymia, 
effective from January 9, 2002.   

9.  There is no evidence that could reasonably be interpreted 
as reflecting an intent to file a claim of entitlement to 
service connection for chronic fatigue prior to January 9, 
2002; the overwhelming preponderance of the evidence is 
against .a diagnosis of chronic fatigue syndrome with or 
without depression due to diabetes prior to 2006.  


CONCLUSIONS OF LAW

1.  An effective date earlier than January 9, 2002, for the 
grant of service connection for chronic fatigue with 
depression and dysthymia, is not warranted.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.155, 3.400 (2008).   

2.  An effective date earlier than May 23, 2002, for the 
grant of service connection for diabetic enteropathy, is not 
warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.155, 3.400 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
September 2006 and June 2007 letters sent to the veteran by 
the RO adequately apprised him of the information and 
evidence needed to substantiate the claims.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id. 

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in September 2006 and June 2007 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  That is, the veteran received notice 
of the evidence needed to substantiate his claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
With respect to the veteran's earlier effective date claim 
for the grant of service connection for diabetic enteropathy, 
VA did provide such notice to the veteran prior to the 
October 2006 RO decision that is the subject of this appeal 
in its September 2006 letter.  In regard to the veteran's 
earlier effective date claim for the grant of service 
connection for chronic fatigue, VA did provide such notice to 
the veteran prior to the December 2007 RO decision that is 
the subject of this appeal in its June 2007 letter.  With 
respect to the Dingess requirements, the veteran was provided 
with notice of what type of information and evidence was 
needed to substantiate the claims, as well as the type of 
evidence necessary to establish a rating or effective date of 
an award (see letter from RO, dated in March 2006), and such 
notice was provided prior to the initial decisions of the RO.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Accordingly, the RO provided proper VCAA notice at the 
required time.      

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

In regard to the veteran's earlier effective date claims, 
there is no indication that there is any relevant evidence, 
to include medical records, that have not been obtained and 
it is not contended otherwise.  Resolution of these claims 
turns on the Board's application of the relevant law and 
regulations governing effective dates for the award of 
compensation based on an original claim, to the evidence 
already associated with the claims file.  See 38 C.F.R. 
§ 3.400.  Thus, there is no duty to provide an examination or 
obtain a medical opinion as it could not affect adjudication 
of these claims.  Consequently, there is no further duty to 
assist the veteran with the development of his earlier 
effective date claims.     

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 392-94 (1993).   


II.  Factual Background

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that he served in the 
United States Army as a combat engineer from May 1967 to May 
1970, including service in the Republic of Vietnam from 
December 1967 to July 1969.  

On January 9, 2002, the RO received the veteran's claim of 
entitlement to service connection for diabetes mellitus.     

VA Medical Center (VAMC) outpatient treatment records, dated 
from January to May 2002, show that in February 2002, the 
veteran was diagnosed with diabetes mellitus.  The records 
reflect that in a March 2002 evaluation, the examiner 
reported that the veteran did not have diarrhea.  

By a rating action, dated on May 20, 2002, the RO granted 
service connection for diabetes mellitus associated with 
herbicide exposure.  The RO assigned a 20 percent disability 
rating for the veteran's service-connected diabetes mellitus, 
effective from July 9, 2001.    

On May 23, 2002, the RO received the veteran's claim of 
entitlement to service connection for chronic diarrhea, as 
secondary to his service-connected diabetes mellitus.  

On June 19, 2002, the RO received the veteran's claim of 
entitlement to service connection for chronic fatigue, as 
secondary to his service-connected diabetes mellitus.  

VAMC outpatient treatment records, dated from May to 
September 2002, reflect that in September 2002, the veteran 
received treatment at the vascular clinic.  At that time, he 
had complaints of chronic fatigue.   

In October 2002, the veteran underwent a VA examination for 
peripheral nerves.  At that time, he stated that he sometimes 
experienced diarrhea.  

By a January 2003 rating action, the RO noted that May 8, 
2001, was the effective date of the change in law which added 
diabetes mellitus to the list of diseases presumptively 
associated with Agent Orange exposure in Vietnam.  See 38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307.  Because the veteran had 
filed his claim for service connection for diabetes mellitus 
within one year of the liberalizing law, the RO assigned an 
effective date of May 8, 2001, for the effective date of the 
grant of service connection for diabetes mellitus.  See 
38 C.F.R. § 3.114.  In that same rating action, the RO 
granted service connection for peripheral neuropathy of the 
upper and lower extremities, effective from May 8, 2001.  In 
addition, the RO granted the veteran's claim of entitlement 
to service connection for hypertension with coronary artery 
disease, effective from May 8, 2001.  The RO noted that the 
veteran's service-connected coronary artery disease included 
symptoms of fatigue.  However, the RO denied the veteran's 
claim for service connection for chronic fatigue as a 
separate ratable disability.  The RO indicated in its January 
2003 decision that because fatigue was included in the 
evaluation for his service-connected heart disease, service 
connection for fatigue as a separate disability had to be 
denied.  The veteran subsequently filed a timely appeal with 
respect to the RO's denial of his claim for service 
connection for chronic fatigue.        

VAMC outpatient treatment records show that in a January 2003 
evaluation, it was noted that the veteran's diarrhea 
persisted and was partially relieved by Pepto-Bismol.  It was 
also reported that the veteran was fatigued.   

In March 2004, the veteran underwent a VA examination for 
chronic fatigue syndrome.  At that time, the examining 
physician stated that the veteran experienced a gradual onset 
of fatigue in 2002.  Following the physical examination, the 
examiner diagnosed the veteran with a history of fatigue that 
was related to inertion.   

In a November 2004 rating action, the RO denied the veteran's 
claim of entitlement to service connection for chronic 
diarrhea.  The veteran subsequently filed a timely appeal.  

By a November 2005 decision, the Board remanded the veteran's 
claims for service connection for chronic fatigue and chronic 
diarrhea, both claimed as secondary to the service-connected 
diabetes mellitus.  The Board noted that according to the 
veteran, he was unclear as to whether his fatigue symptoms 
were due to his service-connected diabetes mellitus or his 
service-connected coronary artery disease.  The veteran also 
maintained that his service-connected diabetes had caused him 
to develop persistent diarrhea.   Accordingly, the Board 
remanded the case and directed the RO to provide the veteran 
with VA examinations to determine the etiology of the 
veteran's chronic diarrhea and fatigue.     

In January 2006, the veteran underwent a fee basis VA 
examination.  At that time, the examining physician noted 
that the veteran was diagnosed with diabetes in 2002.  The 
examiner also stated that the veteran had experienced chronic 
diarrhea since 2002, and had a history of chronic fatigue for 
the past three to four years.  It was the examiner's opinion 
that the veteran's diarrhea was likely to be partly secondary 
to his diabetes, but he recommended additional testing.  The 
examiner further opined that it was unlikely that the 
veteran's chronic fatigue was secondary to his diabetes; 
rather, he noted that it was possible that the veteran's 
fatigue was a side-effect of medication he was taking.      

In January 2006, the veteran underwent a VA examination.  At 
that time, he stated that he had experienced episodes of 
diarrhea prior to his treatment of diabetes in late January 
2001.  Following the physical examination, the veteran was 
diagnosed with diabetic enteropathy.  

A VA examination was conducted in January 2006.  At that 
time, the veteran complained of fatigue.  Following the 
physical examination and electrodiagnostic testing, the 
examiner diagnosed the veteran with bilateral carpal tunnel 
syndrome and peripheral neuropathy.  The examiner opined that 
the veteran's fatigue was related to his diabetes in that the 
diabetes was the cause of his peripheral neuropathy and 
carpal tunnel syndromes, the symptoms of which kept the 
veteran up at night which caused him to feel fatigued during 
the day.  

In January 2006, the veteran underwent a VA examination.  
Following the physical examination, the examiner stated that 
there was no evidence of any significant hypertensive 
cardiovascular disease; specifically, no evidence of coronary 
artery disease.  Thus, the examiner concluded that the 
veteran's fatigue was unrelated to any cardiovascular 
disease; rather, the examiner opined that the veteran's 
fatigue may be related to his being overweight.  

In April 2006, the veteran underwent a fee-basis VA 
psychiatric evaluation.  At that time, he stated that he felt 
fatigued and had difficulty sleeping at night.  He noted that 
he was depressed because of his medical conditions, including 
his bilateral leg neuropathy.  The examiner reported that the 
veteran had the above symptoms since before he was diagnosed 
in January 2002 with diabetes.  The examiner also stated that 
the veteran started to have trouble sleeping and fatigue in 
2002.  Following the mental status evaluation, the examiner 
diagnosed the veteran with the following: (Axis I) dysthymia, 
(Axis III) neuropathy of the hands, face, and legs; coronary 
artery disease; diabetes; hypertension; erectile dysfunction; 
hypercholesterolemia.  

A fee-basis VA examination was conducted in April 2006 in 
order to determine whether the veteran had chronic fatigue 
syndrome due to his service-connected diabetes mellitus.  
Following the physical examination, the examiner diagnosed 
the veteran with a history of chronic fatigue disorder.  The 
examiner opined that the veteran's chronic fatigue was not 
caused or a result of any underlying thyroid disorder.  
Rather, it was at least as likely as not caused by the 
following: symptoms of chronic diarrhea, from the veteran's 
symptoms of claudication arising from his peripheral vascular 
disease and from depression.  The examiner reported that it 
was possible that in a patient with chronic and recurrent 
symptoms of diarrhea, he/she could have a loss of 
electrolytes which would cause the symptoms of fatigue.  
Claudication as a result of the veteran's peripheral vascular 
disease could also be debilitating because of the pain on the 
lower extremities and may also contribute to his fatigue.  
According to the examiner, a common symptom of depression was 
fatigue, and the veteran tested positive on the depression 
screen.      

By a June 2006 rating action, the RO granted service 
connection for diabetic enteropathy (claimed as chronic 
diarrhea).  At that time, the RO assigned a 30 percent 
disability rating, effective from June 30, 2003, for the 
veteran's service-connected diabetic enteropathy.  In that 
same rating action, the RO granted service connection for 
chronic fatigue with depression and dysthymia.  The RO 
assigned a 40 percent disability rating, effective from 
January 9, 2002, for the veteran's service-connected chronic 
fatigue.     

In a May 2007 rating action, the RO changed the effective 
date for the grant of service connection for diabetic 
enteropathy to May 23, 2002, the date the veteran filed his 
initial claim for service connection for chronic diarrhea.  

In the November 2008 videoconference hearing, the veteran 
testified that under 38 C.F.R. § 3.114 regarding liberalizing 
laws, an effective date of May 8, 2001, was warranted for the 
grant of service connection for his diabetic enteropathy and 
chronic fatigue.  The veteran stated that May 8, 2001 was the 
date when, under liberalizing law, diabetes mellitus was 
added to the list of diseases presumptively associated with 
Agent Orange exposure in Vietnam.  (As noted above, this 
latter date is the effective date for the grant of service 
connection for the veteran's diabetes mellitus.)  He 
maintained that since his service-connected diabetic 
enteropathy and chronic fatigue were both secondary to his 
service-connected diabetes mellitus, an effective date of May 
8, 2001, was warranted for the grant of service connection.   


III.  Law and Regulations

Under VA regulations, a "claim-application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  A specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid to any individual under the 
law administered by VA. 38 C.F.R. § 3.151.  If the veteran 
files an informal claim for a benefit, such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155.

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(a).

When a claimant is granted benefits based on liberalizing 
legislation, the effective date of the award is based on the 
facts found, but not earlier than the effective date of the 
liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 
3.114(a).

The effective dates of awards under 38 C.F.R. § 3.114(a) are 
assigned as follows:

(1) If a claim is reviewed on the initiative of VA 
within 1 year from the effective date of the law or 
VA issue, or at the request of a claimant received 
within 1 year from that date, benefits may be 
authorized from the effective date of the law or VA 
issue.

(2) If a claim is reviewed on the initiative of VA 
more than 1 year after the effective date of the 
law or VA issue, benefits may be authorized for a 
period of 1 year prior to the date of 
administrative determination of entitlement.

(3) If a claim is reviewed at the request of the 
claimant more than 1 year after the effective date 
of the law or VA issue, benefits may be authorized 
for a period of 1 year prior to the date of receipt 
of such request.  38 C.F.R. § 3.114.

The effective date for which diabetes mellitus was added to 
the list of presumptive diseases in connection with herbicide 
exposure is May 8, 2001.  Liesegang v. Sec'y of Veterans 
Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 2002).


IV.  Analysis

In this case, the veteran maintains that under 38 C.F.R. 
§ 3.114 regarding liberalizing laws, an effective date of May 
8, 2001, is warranted for the grant of service connection for 
his diabetic enteropathy and chronic fatigue.  

The RO has assigned an effective date of January 9, 2002, for 
the grant of service connection for chronic fatigue with 
depression and dysthymia, and an effective date of May 23, 
2002, for the grant of service connection for diabetic 
enteropathy, claimed as chronic diarrhea.  Prior to January 
9, 2002, there is no evidence that could reasonably be 
interpreted as reflecting an intent to file a claim of 
entitlement to service connection for chronic fatigue with 
depression and dysthymia.  Likewise, prior to May 23, 2003, 
there is no evidence that could reasonably be interpreted as 
reflecting an intent to file a claim of entitlement to 
service connection for diabetic enteropathy, claimed as 
chronic diarrhea. 

As previously stated, applicable law and regulations 
concerning effective dates state that the effective date of 
an evaluation and award of compensation based on an original 
claim will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  Regarding the 
veteran's earlier effective date claim for service connection 
for chronic fatigue, the veteran filed his initial claim for 
service connection for chronic fatigue as secondary to his 
service-connected diabetes mellitus on June 19, 2002.  In the 
June 2006 action in which the RO granted service connection 
for chronic fatigue, the RO assigned an effective date of 
January 9, 2002, the date the veteran filed his initial claim 
for service connection for diabetes mellitus, rather than the 
June 19, 2002 date.  As stated above, prior to January 9, 
2002, there is no evidence that could reasonably be 
interpreted as reflecting an intent to file a claim of 
entitlement to service connection for chronic fatigue with 
depression and dysthymia.  

The veteran contends that the medical evidence of record 
shows that he experienced chronic fatigue prior to January 9, 
2002.  According to the veteran, some of the examiners from 
the January and April 2006 VA examinations reported that he 
had experienced fatigue in 2001.  He maintains that because 
his claim was filed within one year of the liberalizing law 
regarding diabetes mellitus, the date of the liberalizing 
law, May 8, 2001, is warranted for the effective date of the 
grant of service connection for chronic fatigue with 
depression and dysthymia.      

In light of the above, the Board observes that the veteran 
can attest to being fatigued; however, as a layperson, he is 
not competent to diagnose a chronic fatigue disorder.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  Thus, his 
opinion that as of May 8, 2001, he had a chronic fatigue 
disorder is not competent evidence.    

The Board recognizes that some of the VA examiners from the 
veteran's January and April 2006 VA examinations reported 
that the veteran had experienced fatigue in 2001.  However, 
the examiners did not specifically report that the veteran 
had a diagnosed chronic fatigue disorder in 2001, nor did 
they note that he had been diagnosed with depression or 
dysthymia in 2001.  In fact, the first medical evidence of a 
diagnosis of chronic fatigue disorder is not until April 
2006.  In addition, the first medical evidence of a diagnosis 
of depression or dysthymia is also in April 2006.  There is 
no medical evidence contemporaneous with the liberalizing law 
in May 2001 which shows a diagnosis of a chronic fatigue 
disorder, or a diagnosis of depression or dysthymia.  Thus, 
even considering the veteran's claim under 38 C.F.R. § 3.114, 
an effective date of May 8, 2001, the date of the 
liberalizing law regarding diabetes mellitus, would not be 
warranted because there is no competent medical evidence 
showing that the veteran had been diagnosed with separate 
chronic fatigue disorder (such as chronic fatigue syndrome), 
with or without depression, prior to January 2006.  

To the extent that the veteran had symptoms of fatigue as of 
May 8, 2001, the Board notes that those symptoms are already 
service-connected.  The veteran is service-connected for 
hypertension with coronary artery disease, effective from May 
8, 2001, and the veteran's service-connected coronary artery 
disease specifically includes symptoms of fatigue.    

In regard to the veteran's earlier effective date claim for 
service connection for diabetic enteropathy, claimed as 
chronic diarrhea, the veteran filed his initial claim for 
service connection for chronic diarrhea as secondary to his 
service-connected diabetes mellitus on May 23, 2002.  Thus, 
in the June 2006 action in which the RO granted service 
connection for diabetic enteropathy, the RO assigned an 
effective date of May 23, 2002.  As stated above, prior to 
May 23, 2002, there is no evidence that could reasonably be 
interpreted as reflecting an intent to file a claim of 
entitlement to service connection for diabetic enteropathy, 
claimed as chronic diarrhea.  

The veteran contends that the medical evidence of record 
shows that he experienced chronic diarrhea prior to May 23, 
2002.  According to the veteran, some of the examiners from 
the January and April 2006 VA examinations reported that he 
had experienced diarrhea in 2001.  He maintains that because 
his claim was filed within one year of the liberalizing law 
regarding diabetes mellitus, the date of the liberalizing 
law, May 8, 2001, is warranted for the effective date of the 
grant of service connection for diabetic enteropathy, claimed 
as chronic diarrhea.    

In light of the above, the Board observes that the veteran 
can attest to experiencing diarrhea; however, as a layperson, 
he is not competent to diagnose an intestinal disease, such 
as diabetic enteropathy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).  Thus, his opinion that as of May 8, 2001, 
he had an intestinal disorder, diagnosed as diabetic 
enteropathy, is not competent evidence.    

The Board recognizes that some of the VA examiners from the 
veteran's January and April 2006 VA examinations reported 
that the veteran had experienced diarrhea in 2001.  However, 
the examiners did not specifically report that the veteran 
had diabetic enteropathy in 2001.  In fact, the first medical 
evidence of a diagnosis of diabetic enteropathy is in January 
2006.  There is no medical evidence contemporaneous with the 
liberalizing law in May 2001 which shows a diagnosis of 
diabetic enteropathy.  Thus, even considering the veteran's 
claim under 38 C.F.R. § 3.114, an effective date of May 8, 
2001, the date of the liberalizing law regarding diabetes 
mellitus, would not be warranted because there is no 
competent medical evidence showing that the veteran had been 
diagnosed with diabetic enteropathy at that time.  

In view of the foregoing, the Board finds that entitlement to 
an effective date earlier than January 9, 2002, for a grant 
of service connection for chronic fatigue with depression and 
dysthymia, and an effective date earlier than May 23, 2002, 
for the grant of service connection for diabetic enteropathy 
are not warranted.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable and the 
claims of entitlement to an effective date earlier than 
January 9, 2002, for a grant of service connection for 
chronic fatigue with depression and dysthymia; and 
entitlement to an effective date earlier than May 23, 2002, 
for a grant of service connection for diabetic enteropathy 
must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to an effective date prior to January 9, 2002, 
for the grant of service connection for chronic fatigue with 
depression and dysthymia, is denied.  

Entitlement to an effective date prior to May 23, 2002, for 
the grant of service connection for diabetic enteropathy is 
denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


